Exhibit 10.1

 

SUBSCRIPTION AGREEMENT

 

December 11, 2008

 

The undersigned investor (the “Investor”) hereby confirms its agreement with
Momenta Pharmaceuticals, Inc. (the “Company”) as follows:

 

1.     This Subscription Agreement (this “Agreement”) is made as of the date set
forth below between the Company and the Investor.

 

2.     The Company has authorized the sale and issuance to certain investors of
up to an aggregate of 2,800,000 shares (the “Shares”) of its common stock, par
value $0.0001 per share (the “Common Stock”) for a purchase price of $9.00 per
Share (the “Purchase Price”).

 

3.     The offering and sale of the Shares (the “Offering”) are being made
pursuant to (1) an effective Registration Statement on Form S-3 (Registration
No. 333-140251) filed by the Company with the Securities and Exchange Commission
(the “Commission”) (the “Registration Statement”), which contains the base
prospectus (the “Base Prospectus”) and was declared effective by the Commission
on February 8, 2007, (2) if applicable, certain “free writing prospectuses” (as
that term is defined in Rule 405 under the Securities Act of 1933, as amended),
that have or will be filed with the Commission and delivered to the Investor on
or prior to the date hereof and (3) a final prospectus supplement (the
“Prospectus Supplement” and together with the Base Prospectus, the “Prospectus”)
containing certain supplemental information regarding the Shares and terms of
the Offering that will be filed with the Commission and delivered to the
Investor (or made available to the Investor by the filing by the Company of an
electronic version thereof with the Commission) along with the Company’s
counterpart to this Agreement.

 

4.     The Company and the Investor agree that the Investor will purchase from
the Company and the Company will issue and sell to the Investor the Shares set
forth below for the aggregate purchase price set forth below.  The Shares shall
be purchased pursuant to the Terms and Conditions for Purchase of Shares
attached hereto as Annex I and incorporated herein by this reference as if fully
set forth herein.  The Investor acknowledges that the Offering is not being
underwritten by the placement agent (the “Placement Agent”) named in the
Prospectus Supplement and that there is no minimum offering amount.

 

5.     The manner of settlement of the Shares purchased by the Investor shall be
determined by such Investor as follows:

 

Delivery by electronic book-entry at The Depository Trust Company (“DTC”),
registered in the Investor’s name and address as set forth below, and released
by American Stock Transfer & Trust Company, the Company’s transfer agent (the
“Transfer Agent”) (attention:  Isaac Kagan, telephone: (781) 921-8293, to the
Investor at the Closing (as defined in Section 3.1 of Annex A hereto).  NO LATER
THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION OF THIS AGREEMENT BY THE INVESTOR
AND THE COMPANY, THE INVESTOR SHALL:

 

(I)            DIRECT THE BROKER-DEALER AT WHICH THE ACCOUNT OR ACCOUNTS TO BE
CREDITED WITH THE SHARES ARE MAINTAINED TO SET UP A DEPOSIT/WITHDRAWAL AT
CUSTODIAN (“DWAC”) INSTRUCTING THE TRANSFER AGENT TO CREDIT SUCH ACCOUNT OR
ACCOUNTS WITH THE SHARES, AND

 

--------------------------------------------------------------------------------


 

(II)        REMIT BY WIRE TRANSFER THE AMOUNT OF FUNDS EQUAL TO THE AGGREGATE
PURCHASE PRICE FOR THE SHARES BEING PURCHASED BY THE INVESTOR TO THE FOLLOWING
ACCOUNT:

 

Bank:                              U.S. Bank National Association
ABA:                              091000022
A/C:                                180121167365
BNF:                               U.S. Bank Trust N.A.
OBI:                                Trust Finance Management
Attn:                               129688000
Ref                                  Leerink-Momenta Escrow

 

IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) ARRANGE FOR
SETTLEMENT BY WAY OF DWAC IN A TIMELY MANNER. IF THE INVESTOR DOES NOT DELIVER
THE AGGREGATE PURCHASE PRICE FOR THE SHARES OR DOES NOT MAKE PROPER ARRANGEMENTS
FOR SETTLEMENT IN A TIMELY MANNER, THE SHARES MAY NOT BE DELIVERED AT CLOSING TO
THE INVESTOR OR THE INVESTOR MAY BE EXCLUDED FROM THE CLOSING ALTOGETHER.

 

6.     The Investor represents that, except as set forth below, (a) it has had
no position, office or other material relationship within the past three years
with the Company or persons known to it to be affiliates of the Company, (b) it
is not a NASD member or an Associated Person (as such term is defined under the
NASD Membership and Registration Rules Section 1011) as of the Closing, and
(c) neither the Investor nor any group of Investors (as identified in a public
filing made with the Commission) of which the Investor is a part in connection
with the Offering of the Shares, acquired, or obtained the right to acquire, 20%
or more of the Common Stock (or securities convertible into or exercisable for
Common Stock) or the voting power of the Company on a post-transaction basis.

 

Exceptions:

 

(If no exceptions, write “none.”  If left blank, response will be deemed to be
“none.”)

 

7.     The Investor represents that it has received or can obtain on the
Commission’s EDGAR filing system the Base Prospectus, which is part of the
Company’s Registration Statement, the documents incorporated by reference
therein, and any free writing prospectus (collectively, the “Disclosure
Package”), prior to or in connection with the receipt of this Agreement along
with the Company’s counterpart to this Agreement.

 

8.     No offer by the Investor to buy Shares will be accepted and no part of
the Purchase Price will be delivered to the Company until the Company has
accepted such offer by countersigning a copy of this Agreement, and any such
offer may be withdrawn or revoked, without obligation or commitment of any kind,
at any time prior to the Company (or the Placement Agent on behalf of the
Company) sending (orally, in writing, or by electronic mail) notice of its
acceptance of such offer.  An indication of interest will involve no obligation
or commitment of any kind until this Agreement is accepted and countersigned by
or on behalf of the Company.

 

Number of Shares:

 

 

Purchase Price Per Share:

$  9.00

 

Aggregate Purchase Price:

$

 

 

2

--------------------------------------------------------------------------------


 

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

Dated as of December 11, 2008

 

 

 

 

INVESTOR

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

Agreed and accepted this     

day of December 2008:

 

MOMENTA PHARMACEUTICALS, INC.

 

 

By:

 

 

 

Name: Richard P. Shea

 

Title: Senior Vice President and Chief Financial Officer

 

3

--------------------------------------------------------------------------------


 

ANNEX I

 

TERMS AND CONDITIONS FOR PURCHASE OF SHARES

 

1.     Authorization and Sale of the Shares.  Subject to the terms and
conditions of this Agreement, the Company has authorized the sale of the Shares.

 

2.     Agreement to Sell and Purchase the Shares; Placement Agent.

 

2.1   At the Closing (as defined in Section 3.1 of this Annex I), the Company
will sell to the Investor, and the Investor will purchase from the Company, upon
the terms and conditions set forth herein, the number of Shares set forth on the
last page of the Agreement to which these Terms and Conditions for Purchase of
Shares are attached as Annex I (the “Signature Page”) for the aggregate purchase
price therefor set forth on the Signature Page.

 

2.2   The Company proposes to enter into substantially this same form of
Subscription Agreement with certain other investors (the “Other Investors”) and
expects to complete sales of Shares to them.  The Investor and the Other
Investors are hereinafter sometimes collectively referred to as the “Investors,”
and this Agreement and the Subscription Agreements executed by the Other
Investors are hereinafter sometimes collectively referred to as the
“Agreements.”

 

2.3   The Investor acknowledges that the Company intends to pay Leerink Swann
LLC (the “Placement Agent”) a fee (the “Placement Fee”) in respect of the sale
of Shares to the Investor.

 

2.4   The Company has entered into a Placement Agency Agreement, dated
December 11, 2008 (the “Placement Agreement”), with the Placement Agent that
contains certain representations, warranties, covenants, and agreements of the
Company that may be relied upon by the Investor, which shall be a third party
beneficiary thereof.  A copy of the Placement Agreement is available upon
request.

 

3.     Closings and Delivery of the Shares and Funds.

 

3.1   Closing.  The completion of the purchase and sale of the Shares (the
“Closing”) shall occur at a place and time (the “Closing Date”) to be specified
by the Company and the Placement Agent, and of which the Investors will be
notified in advance by the Placement Agent, in accordance with Rule 15c6-1
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”).  At the Closing, (a) the Company shall cause the Transfer Agent to
deliver to the Investor the number of Shares set forth on the Signature
Page registered in the name of the Investor or, if so indicated on the Investor
Questionnaire attached hereto as Schedule A, in the name of a nominee designated
by the Investor and (b) the aggregate purchase price for the Shares being
purchased by the Investor will be delivered by or on behalf of the Investor to
the Company.

 

3.2   (a)   Conditions to the Company’s Obligations.  The Company’s obligation
to issue and sell the Shares to the Investor shall be subject to:  (i) the
receipt by the Company of the purchase price for the Shares being purchased
hereunder as set forth on the Signature Page and (ii) the accuracy of the
representations and warranties made by the Investor and the fulfillment of those
undertakings of the Investor to be fulfilled prior to the Closing Date.

 

(b)   Conditions to the Investor’s Obligations.  The Investor’s obligation to
purchase the Shares will be subject to the accuracy of the representations and
warranties made by the Company and the fulfillment of those undertakings of the
Company to be fulfilled prior to the Closing Date that are contained in the
Placement Agreement and the Subscription Agreement, and to the condition that
the

 

1

--------------------------------------------------------------------------------


 

Placement Agent shall not have:  (i) terminated the Placement Agreement pursuant
to the terms thereof or (ii) determined that the conditions to the closing in
the Placement Agreement have not been satisfied.  The Investor’s obligations are
expressly not conditioned on the purchase by any or all of the Other Investors
of the Shares that they have agreed to purchase from the Company or the issuance
of any minimum amount of Shares by the Company.

 

3.3   Delivery of Funds by Electronic Book-Entry at The Depository Trust
Company.  No later than one (1) business day after the execution of this
Agreement by the Investor and the Company, the Investor shall remit by wire
transfer the amount of funds equal to the aggregate purchase price for the
Shares being purchased by the Investor to the following account designated by
the Company and the Placement Agent pursuant to the terms of that certain Escrow
Agreement (the “Escrow Agreement”) dated as of December 11, 2008, by and among
the Company, the Placement Agent and U.S. Bank National Association (the “Escrow
Agent”):

 

Bank:                              U.S. Bank National Association
ABA:                              091000022
A/C:                                180121167365
BNF:                               U.S. Bank Trust N.A.
OBI:                                Trust Finance Management
Attn:                               129688000
Ref                                  Leerink-Momenta Escrow

 

Such funds shall be held in escrow until the Closing and delivered by the Escrow
Agent on behalf of the Investors to the Company upon the satisfaction, in the
reasonable judgment of the Placement Agent, of the conditions set forth in
Section 3.2(b) hereof.  The Placement Agent shall have no rights in or to any of
the escrowed funds unless the Placement Agent and the Escrow Agent are notified
in writing by the Company in connection with the Closing that a portion of the
escrowed funds shall be applied to the Placement Fee as contemplated by
Section 2(e) of the Placement Agreement.  The Company and the Investor agree to
indemnify and hold the Escrow Agent and the Placement Agent harmless from and
against any and all losses, costs, damages, expenses and claims (including,
without limitation, court costs and reasonable attorneys fees) (“Losses”)
arising under this Section 3.3 or otherwise with respect to the funds held in
escrow pursuant hereto or arising under the Escrow Agreement, unless it is
finally determined that such Losses resulted directly from the willful
misconduct or gross negligence of the Escrow Agent or the Placement Agent. 
Anything in this Agreement to the contrary notwithstanding, in no event shall
the Escrow Agent or the Placement Agent be liable for any special, indirect or
consequential loss or damage of any kind whatsoever (including but not limited
to lost profits), even if the Escrow Agent or the Placement Agent has been
advised of the likelihood of such loss or damage and regardless of the form of
action.

 

3.4   Delivery of Shares by Electronic Book-Entry at The Depository Trust
Company.  No later than one (1) business day after the execution of this
Agreement by the Investor and the Company, the Investor shall direct the
broker-dealer at which the account or accounts to be credited with the Shares
being purchased by such Investor are maintained, which broker/dealer shall be a
DTC participant, to set up a Deposit/Withdrawal at Custodian (“DWAC”)
instructing American Stock Transfer & Trust Company, the Company’s transfer
agent, to credit such account or accounts with the Shares by means of an
electronic book-entry delivery.  Such DWAC shall indicate the settlement date
for the deposit of the Shares, which date shall be provided to the Investor by
the Placement Agent.  Simultaneously with the delivery to the Company by the
Escrow Agent of the funds held in escrow pursuant to Section 3.3 above, the
Company shall direct its transfer agent to credit the Investor’s account or
accounts with the Shares pursuant to the information contained in the DWAC.

 

2

--------------------------------------------------------------------------------


 

4.     Representations, Warranties and Covenants of the Investor.

 

4.1  The Investor represents and warrants to, and covenants with, the Company
that (a) the Investor is knowledgeable, sophisticated and experienced in making,
and is qualified to make decisions with respect to, investments in shares
presenting an investment decision like that involved in the purchase of the
Shares, including investments in securities issued by the Company and
investments in comparable companies, and has requested, received, reviewed and
considered all information it deemed relevant in making an informed decision to
purchase the Shares, (b) the Investor has answered all questions on the
Signature Page and the Investor Questionnaire for use in preparation of the
Prospectus Supplement and the answers thereto are true and correct as of the
date hereof and will be true and correct as of the Closing Date and (c) the
Investor, in connection with its decision to purchase the number of Shares set
forth on the Signature Page, has reviewed the Disclosure Package and is relying
only upon the Disclosure Package and the representations and warranties of the
Company contained herein.

 

4.2  The Investor acknowledges, represents and agrees that no action has been or
will be taken in any jurisdiction outside the United States by the Company or
the Placement Agent that would permit an offering of the Shares, or possession
or distribution of offering materials in connection with the issue of the Shares
in any jurisdiction outside the United States where action for that purpose is
required.  Each Investor outside the United States will comply with all
applicable laws and regulations in each foreign jurisdiction in which it
purchases, offers, sells or delivers Shares or has in its possession or
distributes any offering material, in all cases at its own expense.  The
Placement Agent is not authorized to make and have not made any representation
or use of any information in connection with the issue, placement, purchase and
sale of the Shares, except as set forth or incorporated by reference in the
Disclosure Package.

 

4.3   The Investor further represents and warrants to, and covenants with, the
Company that (a) the Investor has full right, power, authority and capacity to
enter into this Agreement and to consummate the transactions contemplated hereby
and has taken all necessary action to authorize the execution, delivery and
performance of this Agreement, and (b) this Agreement constitutes a valid and
binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and except as the indemnification agreements of the Investors herein may be
legally unenforceable.

 

4.4   The Investor understands that nothing in this Agreement, the Prospectus or
any other materials presented to the Investor in connection with the purchase
and sale of the Shares constitutes legal, tax or investment advice.  The
Investor has consulted such legal, tax and investment advisors as it, in its
sole discretion, has deemed necessary or appropriate in connection with its
purchase of Shares.

 

4.5   Each Investor represents, warrants and agrees that, since the earlier to
occur of (i) the date on which the Placement Agent first contacted such Investor
about the Offering and (ii) the date of this Agreement, it has not engaged in
any transactions in the securities of the Company in violation of securities
laws (including, without limitation, any Short Sales involving the Company’s
securities).  Each Investor covenants that it will not engage in any
transactions in the securities of the Company (including Short Sales) prior to
the time that the transactions contemplated by this Agreement are publicly
disclosed.  Each Investor agrees that it will not use any of the Shares acquired
pursuant to this Agreement to cover any short position in the Common Stock if
doing so would be in violation of applicable securities laws.  For purposes
hereof, “Short Sales” include, without limitation, all “short sales” as defined
in Rule 200 promulgated under Regulation SHO under the Exchange Act, whether or
not against the box, and all types

 

3

--------------------------------------------------------------------------------


 

of direct and indirect stock pledges, forward sales contracts, options, puts,
calls, short sales, swaps, “put equivalent positions” (as defined in
Rule 16a-1(h) under the Exchange Act) and similar arrangements (including on a
total return basis), and sales and other transactions through non-US broker
dealers or foreign regulated brokers.

 

5.     Survival of Representations, Warranties and Agreements; Third Party
Beneficiary. Notwithstanding any investigation made by any party to this
Agreement or by the Placement Agent, all covenants, agreements, representations
and warranties made by the Company and the Investor herein will survive the
execution of this Agreement, the delivery to the Investor of the Shares being
purchased and the payment therefor.  The Placement Agent shall be a third party
beneficiary with respect to representations, warranties and agreements of the
Investor in Section 4 hereof.

 

6.     Notices.  All notices, requests, consents and other communications
hereunder will be in writing, will be mailed (a) if within the domestic United
States by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, or by facsimile or (b) if delivered
from outside the United States, by International Federal Express or facsimile,
and will be deemed given (i) if delivered by first-class registered or certified
mail domestic, three business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one business day after so mailed,
(iii) if delivered by International Federal Express, two business days after so
mailed and (iv) if delivered by facsimile, upon electric confirmation of receipt
and will be delivered and addressed as follows:

 

6.1   if to the Company, to:

 

Momenta Pharmaceuticals, Inc.
675 West Kendall Street

Cambridge, MA 02142

Facsimile:  (617) 621-3014
Attention:  General Counsel

 

with copies to:

 

Wilmer Cutler Pickering Hale and Dorr LLP
60 State Street
Boston, MA  02109
Facsimile:  (617) 526-5000

Attention:  Steven D. Singer, Esq.

 

6.2   if to the Investor, at its address on the Signature Page hereto, or at
such other address or addresses as may have been furnished to the Company in
writing.

 

7.     Changes.  This Agreement may not be modified or amended except pursuant
to an instrument in writing signed by the Company and the Investor.

 

8.     Headings.  The headings of the various sections of this Agreement have
been inserted for convenience of reference only and will not be deemed to be
part of this Agreement.

 

9.     Severability.  In case any provision contained in this Agreement should
be invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.

 

4

--------------------------------------------------------------------------------


 

10.   Governing Law.  This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of Delaware, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.

 

11.   Counterparts.  This Agreement may be executed in two or more counterparts,
each of which will constitute an original, but all of which, when taken
together, will constitute but one instrument, and will become effective when one
or more counterparts have been signed by each party hereto and delivered to the
other parties.  The Company and the Investor acknowledge and agree that the
Company shall deliver its counterpart to the Investor along with the Base
Prospectus and the Prospectus Supplement (or the filing by the Company of an
electronic version thereof with the Commission).

 

12.   Confirmation of Sale.  The Investor acknowledges and agrees that such
Investor’s receipt of the Company’s counterpart to this Agreement, together with
the Base Prospectus and the Prospectus Supplement (or the filing by the Company
of an electronic version thereof with the Commission), shall constitute written
confirmation of the Company’s sale of Shares to such Investor.

 

13.   Press Release.  The Company and the Investor agree that the Company shall
issue a press release announcing the material terms of the Offering prior to the
opening of the financial markets in New York City on the business day
immediately after the date hereof to the extent permitted by applicable law and
the rules and regulations of the Commission.

 

14.   Termination.  In the event that the Placement Agreement is terminated by
the Placement Agent pursuant to the terms thereof, this Agreement shall
terminate without any further action on the part of the parties hereto.

 

5

--------------------------------------------------------------------------------


 

SCHEDULE A TO ANNEX I

 

MOMENTA PHARMACEUTICALS, INC.

 

INVESTOR QUESTIONNAIRE

 

Pursuant to Section 3 of Annex I to the Agreement, please provide us with the
following information:

 

1.

 

The exact name that your Shares are to be registered in. You may use a nominee
name if appropriate:

 

 

 

 

 

 

 

2.

 

The relationship between the Investor and the registered holder listed in
response to item 1 above:

 

 

 

 

 

 

 

3.

 

The mailing address of the registered holder listed in response to item 1 above:

 

 

 

 

 

 

 

4.

 

The Social Security Number or Tax Identification Number of the registered holder
listed in the response to item 1 above:

 

 

 

 

 

 

 

5.

 

Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the Shares are maintained); please include the name and telephone
number of the contract person at the broker-dealer:

 

 

 

 

 

 

 

6.

 

DTC Participant Number:

 

 

 

 

 

 

 

7.

 

Name of Account at DTC Participant being credited with the Shares:

 

 

 

 

 

 

 

8.

 

Account Number at DTC Participant being credited with the Shares:

 

 

 

 

 

1

--------------------------------------------------------------------------------